Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 23, 2015

The Court of Appeals hereby passes the following order:

A16A0048. CHARLES J. MORGAN v. AMY E. STONE.

      The appeal in this case was docketed on August 28, 2015. Appellant’s brief
and enumeration of errors were due on September 17, 2015. On September 24, 2015,
this Court ordered Appellant to file his brief and enumeration of errors no later than
October 5, 2015. As of the date of this Order, appellant’s brief and enumeration of
errors have not been filed.     Accordingly, this appeal is hereby dismissed as
abandoned. See Court of Appeals Rule 23 (a); Reese v. State, 216 Ga. App. 773 (456
SE2d 271) (1995).



                                       Court of Appeals of the State of Georgia
                                                                            11/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.